— Appeal from an order of the Family Court of Greene County (Fromer, J.), entered October 15,1982, which, inter alia, directed petitioner to continue to pay $35 per week for the support of his child. Pursuant to a judgment of divorce dated January 19, 1967, petitioner was directed to make alimony payments of $50 per week and child support payments of $35 per week. By petition dated July 1, 1982, petitioner, asserting a change in circumstance, applied for modification of those obligations. Specifically, petitioner requested that Family Court terminate both alimony and child support, because he has *923had no employment since June, 1981, and his unemployment benefits expired in June, 1982. After conducting a hearing, Family Court directed that alimony payments be suspended during petitioner’s unemployment. The court, however, directed child support payments to continue at $35 per week. Petitioner then commenced this appeal. Contrary to petitioner’s argument, the present record amply supports Family Court’s determination. Family Court did not abuse its discretion when it failed to grant the petition to suspend child support payments (see Family Ct Act, §§ 413, 451; cf. Hebard v Hebard, 58 AD2d 883). Order affirmed, with costs. Mahoney, P. J., Sweeney, Kane, Weiss and Levine, JJ., concur.